FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUMERCINDO EVERISARIO                            No. 07-72876
CUCHILLA-VENTURA,
                                                 Agency No. A079-417-450
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Gumercindo Everisario Cuchilla-Ventura, a native and citizen of El

Salvador, petitions for review of the Board of Immigration Appeals’ order

dismissing his appeal from an immigration judge’s decision denying his

applications for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, Don v. Gonzales, 476
F.3d 738, 741 (9th Cir. 2007), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies between Cuchilla-Ventura’s testimony and his sworn

statements during his airport interview as to why he came to the United States. See

Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004) (when petitioner gives entirely

different reasons for arrival in United States, discrepancy between testimony and

sworn airport interview constitutes substantial evidence). Cuchilla-Ventura’s

contention that the agency failed to produce any evidence regarding the airport

interview is belied by the record. Substantial evidence also supports the agency’s

adverse credibility determination based on the discrepancies between Cuchilla-

Ventura’s testimony and his asylum application regarding the location of the

attacks he suffered in El Salvador. See id. Further, because the agency had reason

to question Cuchilla-Ventura’s credibility, Cuchilla-Ventura’s inability to

corroborate his membership in the church youth group undermines his claim. See

Sidhu v. INS, 220 F.3d 1085, 1091-92 (9th Cir. 2000). Accordingly, in the absence

of credible testimony, Cuchilla-Ventura’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                          2                                    07-72876
      Because Cuchilla-Ventura’s CAT claim is based on the testimony the agency

found not credible, and there is no evidence in the record that compels a finding

that it is more likely than not he would be tortured if returned to El Salvador, his

CAT claim fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           3                                    07-72876